CONTINUATION SHEET
Response to Arguments
Applicant's arguments on pages 9-10, with regard to claims 1-13, 15-20, and 22-29 rejected under 35 U.S.C. 103 as being unpatentable over Bessette et al (USPGPUB 2005/0062024) in view of Ichiki et al (USPGPUB 2010/0190111) and Larsen et al (USPGPUB 2009/0117322) have been fully considered but they are not persuasive. Applicant argues that Larsen is silent as to shielding EM waves having frequency between 1KHz and 100 GHz at an attenuation of 0 to 120 dB. Applicant argues that the Office’s position that the materials used and/or the thickness of the materials would modify not only the frequencies absorbed but the level of absorption/attenuation relies on speculation rather than certainty.
Examiner’s response: The Examiner’s response in the last OA regarding this subject is provided in paragraph 37 of the last OA and restated here: “Regarding attenuation at such frequencies, Larsen states: “Shielding material 154 may be tailored to absorb a specific range of electromagnetic frequencies and/or shield interior 108 from a specific range of electromagnetic frequencies.  Tailoring may be achieved by, but is not limited to, varying the materials used and/or the thickness of the materials.” [0020] The Examiner agrees that Larsen is not specific about the level of attenuation in dB based on such shielding, but it is evident to a PHOSITA that “shielding” implies some level of attenuation and that varying the materials used and/or the thickness of the materials would modify not only the frequencies absorbed, but the level of absorption/attenuation. A PHOSITA would understand from the foregoing that increasing the thickness of the material would increase the level of attenuation and changing the type of material would affect the level of attenuation. It would have been obvious to one having ordinary skill in the art to adjust the EM shielding for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As discussed above, Larsen discloses that shielding material can be tailored for a specific range of EM frequencies by varying the materials used and/or the thickness of the materials. Both Bessette and Larsen disclose aircraft applications.” The aforementioned statement by Larsen makes clear to a PHOSITA that the “tailoring” to absorb a specific range of EM frequencies and/or shielding that is achieved by varying the materials used and/or the thickness of the materials is not limited solely to the range of frequencies absorbed by the materials, but also to the level of absorption/attenuation. The words “shielding” and “absorb” makes clear that the aforementioned tailoring affects not only the frequencies absorbed, but the level of absorption/attenuation/shielding. This is not a leap of faith or speculation on the part of the Office. It is readily evident from the context of the disclosure of the prior art.
Applicant argues on page 10 that the cited prior art fails to disclose the new limitation wherein the calendered conductive material layer comprises one or more metals and a fabric.
Examiner’s response: In view of the non-entry of the proposed amendments to the claims, applicant's arguments are not commensurate with the limitations of the pending claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781